DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to the applicant’s filing on October 24, 2022. Claims 1, 8, and 15 have been amended. Claims 2, 9, and 16 have been canceled Claims 1, 3-8, 10-15, and 17-20 are examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed October 24, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hirvonen, US 20050270286 A1, in view of Naemura et al., JP 2004-164480 A, in view of Lee et al., US 20160140394 A1, and in view of Han et al., US 20140233848 A1, hereinafter referred to as Hirvonen, Naemura, Lee, and Han, respectively.
As to claim 1, Hirvonen discloses a method comprising:
converting, by a computing system, sensor measurement data collected by sensors mounted in a vehicle to generate a matchable representation of the sensor measurement data by determining an outline for the sensor measurement data (Image data – See at least Abstract; Define ROI, i.e. an outline for sensor measurement data – See at least ¶22);
selecting, by the computing system, an object model describing a type of an object capable of being located proximate to the vehicle (Object model used for identifying objects proximate to a vehicle – See at least ¶16 and 24);
comparing, by the computing system, the matchable representation of the sensor measurement data to the object model by traversing a computational node in the selected classification graph, [and] compar[ing] at least a portion of the matchable representation of the sensor measurement data to different characteristics of the object described in the object model associated with the selected classification graph (Template, i.e. “classification graph” – See at least ¶24; Comparison with a stored template in order to classify the detected object includes a comparison of model characteristics – See at least ¶27 and 33); and
classifying, by the computing system, the sensor measurement data as corresponding to the type of the object based, at least in part, on the comparison of the matchable representation of the sensor measurement data to the object model (Object classification – See at least Abstract), 
wherein a control system for the vehicle is configured to control operation of the vehicle based, at least in part, on the classified type of the object for the sensor measurement data (Object detection for collision avoidance – See at least ¶3; Collision avoidance system – See at least ¶18; Avoid collisions or pre-crash alterations – See at least ¶25).

Hirvonen fails to explicitly disclose altering a shape of the outline for the sensor data into multiple lines, and connecting the lines to create a skeleton of the sensor measurement data based on relationships and connectivity between the lines. However, Naemura teaches altering a shape of the outline for the sensor data into multiple lines, and connecting the lines to create a skeleton of the sensor measurement data based on relationships and connectivity between the lines (Convert silhouette/contour, i.e. shape of outline, into rectangles and line segments to ultimately create skeleton – See at least ¶24-27 and Figs. 2-3).
Hirvonen discloses object detection and classification using an appropriate model. Naemura teaches object detection in part based on generating an outline from sensor data and therefrom further determining a skeleton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirvonen and include the feature of altering a shape of the outline for the sensor data into multiple lines, and connecting the lines to create a skeleton of the sensor measurement data based on relationships and connectivity between the lines, as taught by Naeumura, to accurately model the movements of a pedestrian.

The combination of Hirvonen and Naemura fails to explicitly disclose selecting an object model based, at least in part, on characteristics of the sensor measurement data relative to at least one previously classified detection event using the object model. However, Lee teaches selecting an object model based, at least in part, on characteristics of the sensor measurement data relative to at least one previously classified detection event using the object model (Object model selection based in part on past success in prior frame, i.e. previously classified detection event – See at least ¶50).
Hirvonen discloses object detection and classification using an appropriate model. Naemura teaches object detection in part based on generating an outline from sensor data and therefrom further determining a skeleton. Lee teaches object detection and classification wherein an object model is selected based in part on past success in a prior frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirvonen and Naemura and include the feature of selecting an object model based, at least in part, on characteristics of the sensor measurement data relative to at least one previously classified detection event using the object model, as taught by Lee, to select a model that will successfully lead to object identification and classification.

	The combination of Hirvonen, Naemura, and Lee fails to explicitly disclose multiple computational nodes and generating an output based on the comparison, and wherein the traversal between the computational nodes in the classification graph and an order that the computational nodes in the classification graph perform the corresponding comparison is controlled based on outputs from the computational nodes of the classification graph. However, Han teaches multiple computational nodes and generating an output based on the comparison, and wherein the traversal between the computational nodes in the classification graph and an order that the computational nodes in the classification graph perform the corresponding comparison is controlled based on outputs from the computational nodes of the classification graph (Traverse plurality of branches to identify object – See at least ¶12; Various sequences, i.e. orders of nodes, through tree based on computations at each node – See at least ¶66-68 and Fig. 4).
Hirvonen discloses object detection and classification using an appropriate model. Naemura teaches object detection in part based on generating an outline from sensor data and therefrom further determining a skeleton. Lee teaches object detection and classification wherein an object model is selected based in part on past success in a prior frame. Han teaches using a decision tree and traversing through computational nodes in order to recognize and classify an object from an image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirvonen, Naemura, and Lee and include the feature of multiple computational nodes and generating an output based on the comparison, and wherein the traversal between computational nodes in the classification graph is controlled based on outputs from the computational nodes of the classification graph, as taught by Han, tree traversal is a conventional and routine approach for computer modeling.

Examiner notes the same rationale applies to independent claims 8 and 15 because they recite similar subject matter to claim 1 with only minor variations.

As to claims 3, 10, and 17, Hirvonen discloses converting the sensor measurement data into the matchable representation of the sensor measurement data further comprises: creating surface area data within the outline based, at least in part, on the sensor measurement data, which generates the matchable representation of the sensor measurement data (Surface normal, Examiner notes surface normal is a representation of surface area – See at least Abstract).

As to claims 4, 11, and 18, Hirvonen discloses comparing the matchable representation of the sensor measurement data to the object model further comprises: selecting the classification graph from a plurality of classification graphs based, at least in part, on one or more detection events in the sensor measurement data, wherein each classification graph includes one or more computational nodes to implement the object model (Template, i.e. “classification graph” – See at least ¶24).

As to claims 5,  and 12, Hirvonen discloses each of the computational nodes includes a representation of the object described in the object model with at least one of a pose of the object, a state of the object, an orientation of the object, a textural feature of the object, an inter-frame difference of the object, or one or more deformations for the object (Determine a variety of characteristics of the detected objects including pose, state, orientation, etc. – See at least ¶25-26 ).

As to claims 6, 13, and 19, Hirvonen discloses each of the computational nodes in the classification graph is configured to generate a match distance between the matchable representation of the sensor measurement data to the representation of the object included in the corresponding computational node, wherein the traversal of the computational nodes in the classification graph is based, at least in part, on the match distance generated by one or more of the computational nodes (Template, i.e. “classification graph” – See at least ¶24; Examiner notes comparison with a stored template in order to classify the detected object necessarily includes a comparison of “computational nodes” as best understood in light of Applicant’s Specification.; Classification based on depth, i.e. distance of the object – See at least ¶7 and 24).

As to claims 7, 14, and 20, Hirvonen discloses estimating, by the computing system, a distance of the object associated with the sensor measurement data from the vehicle, wherein comparing the matchable representation of the sensor measurement data to the object models is based, at least in part, on the estimated distance of the object from the vehicle, a center of gravity of the sensor measurement data, or a center of a bounding box corresponding to the sensor measurement data (Classification based on depth, i.e. distance of the object – See at least ¶7 and 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668